F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         AUG 29 2001
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    DOUGLAS EDWARD BRUCE,

               Petitioner-Appellant,

    v.                                                 No. 00-1230
                                                   (D.C. No. 97-B-1774)
    HONORABLE RAYMOND SATTER,                            (D. Colo.)
    County Court Judge *; ARISTEDES
    ZAVARAS, Denver County Sheriff ** ;
    ATTORNEY GENERAL FOR THE
    STATE OF COLORADO, ***

               Respondents-Appellees.


                          ORDER AND JUDGMENT          ****




Before HENRY , ANDERSON , and MURPHY , Circuit Judges.




*
      By agreement of the parties, Honorable Raymond Satter is substituted for
defendant Celeste C. de Baca.
**
      By agreement of the parties, Aristedes Zavaras is substituted for defendant
Fidel Montoya.
***
     The parties agree that the Attorney General for the State of Colorado was
named inadvertently in this suit and should be dismissed.
****
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


                                      Background

       Petitioner Douglas Bruce was convicted in the County Court of the City and

County of Denver of maintaining an unsafe building in violation of section

112(A)(6) of the Denver Building Code. At the conclusion of the trial, the judge

cited petitioner twice for contempt of court for violating court orders excluding

certain evidence and precluding jury nullification arguments during trial. On

August 3, 1995, the trial court sentenced petitioner to serve thirty days in jail and

to pay $523.00 in fines and court costs on the building code violation. The court

suspended the jail sentence on the condition that petitioner receive no similar

violations for one year, and stayed the sentence until August 21, 1995. The court

sentenced petitioner to fifteen days in jail on the contempt charges. Petitioner

served seven days of his sentence for contempt before obtaining a stay of

execution of this sentence from the state court.

       On August 4, 1995, petitioner brought a habeas petition under 28 U.S.C.

§ 2254 and a motion for stay in federal court. The stay was denied and the habeas

petition was denied without prejudice pending exhaustion of state court remedies.

                                           -2-
On August 11, 1997, the Colorado Supreme Court denied petitioner’s petition for

writ of certiorari and, on August 14, 1997, the state court ordered petitioner to

appear on August 26, 1997, to be remanded into custody.      See R., doc. 5, at 1.

Also on August 14, 1997, petitioner filed this petition for habeas corpus,

requesting an immediate stay of execution of sentence.     Id. , doc. 1. On

August 15, 1997, the district court granted a stay pending further order of the

court. Id. , doc. 2. Respondents responded to the petition and moved to dismiss.

       The district court considered the petition in light of the standard set out in

the Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA). The

court granted respondents’ motion to dismiss with respect to petitioner’s

building code violation on the basis that petitioner was no longer in custody

on that conviction because his sentence had expired. The court denied the rest

of petitioner’s claims on the merits. After the court entered its order,

respondents filed a motion to lift the stay of execution of sentence on the

contempt charges, which was denied because it would effectively moot

petitioner’s appeal.   Id. , doc. 22.




                                           -3-
                                     Standards of Review

       Petitioner, representing himself, appeals from the denial of his petition for

habeas relief.   1
                     To proceed on appeal, petitioner must first secure a certificate

of appealability (COA).       See 28 U.S.C. § 2253(c)(1). The district court denied

petitioner’s application for a COA and petitioner has therefore filed a request

for a COA with this court. Respondents have filed a brief in opposition to

petitioner’s application for a COA. “A certificate of appealability may

issue . . . only if the applicant has made a substantial showing of the denial of

a constitutional right.”     Id. § 2253(c)(2). To make that showing, petitioner

must demonstrate “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to

proceed further.”       Slack v. McDaniel , 529 U.S. 473, 484 (2000) (quotation

omitted).




1
       Respondents argue that because petitioner was formerly a licensed attorney,
he is not entitled to the liberal construction of his pleadings afforded pro se
petitioners under Haines v. Kerner , 404 U.S. 519, 520-21 (1972) (per curiam).
We need not decide whether this benefit should be withheld from a pro se party
who is trained as an attorney, as petitioner’s claims of error fail under AEDPA’s
high standards even when his pleadings are liberally construed.

                                              -4-
       This court recently reiterated the revised standards of review set forth

in 28 U.S.C. § 2254(d)(1):

       The Supreme Court . . . elucidated the opaque language of
       § 2254(d)(1) in Williams v. Taylor , 529 U.S. 362, [402-13] (2000)
       (opinion of O’Connor, J.). Speaking for a majority of the Court in
       her separate concurring opinion, Justice O’Connor noted the AEDPA
       allows a federal court to grant habeas relief under § 2254(d)(1) only
       if the relevant state-court decision was either “contrary to” or “an
       unreasonable application of” established Supreme Court precedent.
       See id. at [404-05]. As for § 2254(d)(1)’s “contrary to” clause,
       Justice O’Connor noted that a state-court decision would be contrary
       to the Court’s clearly established precedent in two circumstances:
       (1) “the state court applies a rule that contradicts the governing law
       set forth in [the Court’s] cases”; or (2) “the state court confronts a
       set of facts that are materially indistinguishable from a decision of
       [the] Court and nevertheless arrives at a result different from” the
       result reached by the Supreme Court.     Id. at [405, 406]. Under the
       “unreasonable application” clause, on the other hand, a federal
       habeas court may grant the writ only if “the state court identifies the
       correct governing legal principle from [the] Court’s decisions but
       unreasonably applies that principle to the facts of the prisoner’s
       case.” Id. at [413]. To be clear, “[u]nder § 2254(d)(1)’s
       ‘unreasonable application’ clause . . ., a federal habeas court may not
       issue the writ simply because that court concludes in its independent
       judgment that the relevant state-court decision applied clearly
       established federal law erroneously or incorrectly. Rather, that
       application must also be unreasonable.”     Id. at [411].

Thomas v. Gibson , 218 F.3d 1213, 1219-20 (10th Cir. 2000). To the extent that

the state court has not addressed the merits of a claim and “the federal district

court made its own determination in the first instance,” this court reviews

“the district court’s conclusions of law   de novo and its findings of fact, if any,

for clear error.”   LaFevers v. Gibson , 182 F.3d 705, 711 (10th Cir. 1999).


                                           -5-
                                   Issues on Appeal

      Contrary to petitioner’s protestations, his pleadings are not clear. To the

extent that we can make out his arguments on appeal, they are: (1) the district

court should have held a hearing on the petition, because the court did not allow

petitioner to file an expanded petition form to fully set out his claims, failed to

inform petitioner that he should attach relevant documents to his petition, and

improperly required petitioner to meet his burden of proof in his written

pleadings; (2) the district court improperly denied review of the building code

violation on the incorrect finding that there was no operable stay of execution of

sentence and petitioner’s sentence had expired by passage of time; (3) the state

court’s contempt citations were substantively and procedurally illegal and false

because he did not violate a specific, clear, and lawful order, and the hearing was

improperly delayed until three weeks after the findings of contempt; (4) the

district court improperly denied petitioner any chance to prove that his three

motions to disqualify the trial judge and his other pretrial motions were

wrongfully rejected; (5) the building code section petitioner was convicted of

violating is unconstitutional and the citation was defective because it did not

inform petitioner what the violation was; (6) petitioner was denied his right to

a state court record in this case because the state trial judge relied on rulings

made in an earlier state case, for which no record exists; (7) the prosecutor

                                          -6-
suborned perjury by leading his witness to say there were no later citations of

petitioner when he was present at the later citation, by suppressing exonerating

material not furnished during discovery, and by offering to dismiss the charge if

petitioner would sell him the building for one dollar; (8) the entry by officials into

petitioner’s empty building violated the Fourth Amendment, the evidence

discovered during this search should be suppressed, and the building code

violation based on that evidence cannot stand; (9) the district court should have

issued a COA; (10) the district court mistreated the jury by failing to make

a complete record of the proceedings, by rushing the trial, and by coercing the

jurors; (11) the prosecution’s chief witness was under the influence of drugs;

(12) the Building Department did not treat petitioner’s building as unsafe;

(13) the trial court ignored petitioner’s complaint during voir dire that he could

not hear and cut off petitioner’s voir dire; (14) the trial judge forced petitioner

into an early trial for which he was not prepared; (15) the district court’s failure

to hold a hearing violated petitioner’s right to Due Process.


                                       Analysis

      The district court dismissed petitioner’s claims relating to the building

code violation on the basis that petitioner had not shown that his sentence on that

charge had been stayed and that he was still in custody for purposes of 28 U.S.C.

§ 2254 at the time his petition was filed. We agree. Although neither the state

                                          -7-
courts’ orders nor the federal court’s orders are completely clear when read

individually, our review of the orders identified by the parties persuades us

that it is petitioner’s sentence on the contempt charges that remained stayed.

See, e.g. , R., doc. 22. Petitioner did not demonstrate that his sentence on the

building code violation had not expired, and we reject his arguments related to

the building code violation for substantially the same reasons as set forth by the

district court in its order.

       The district court thoroughly addressed the merits of petitioner’s arguments

relating to the contempt citations, his motions to disqualify the trial judge,

his other pretrial motions, and his request for a hearing in the district court.

R., doc. 17, at 13-19, 19-23, 23-24, 25-26. On these matters, we are unpersuaded

by petitioner’s conclusory allegations of error, and deny a COA for substantially

the same reasons as those set forth by the district court in its order. To the extent

petitioner is attempting to raise new arguments on appeal related to any of these

issues, we need not address them.   Singleton v. Wulff , 428 U.S. 106, 120 (1976).

       Petitioner’s remaining arguments are deemed waived. First, petitioner fails

to point out where these issues were raised in the district court, as required by

10th Cir. R. 28.2(C)(2). Moreover, even if the issues were raised in the district

court and preserved for appeal, petitioner fails to make reasoned arguments

supported by citation to legal authorities, as required by Fed. R. App. P. 28(a)(9);


                                          -8-
see also Brownlee v. Lear Siegler Mgmt. Servs. Corp.     , 15 F.3d 976, 977-78

(10th Cir. 1994). In addition, petitioner fails to support his arguments with

adequate citation to the district court or state court records. We will not sift

through this case’s voluminous record to find support for petitioner’s arguments.

United States v. LaHue , 254 F.3d 900, 924 (10th Cir. 2001) (quotation omitted).

      The application for a certificate of appealability (COA) is denied and

the appeal is DISMISSED. The mandate shall issue forthwith.


                                                       Entered for the Court



                                                       Michael R. Murphy
                                                       Circuit Judge




                                          -9-